Wade, C. J.
The plaintiff instituted an action of trover to recover an au-
tomobile the possession of which was retained by the defendant for the purpose of asserting his lien as a mechanic for work done and material furnished in repairing the same. The plaintiff denied that the entire charge made by the defendant was correct, but admitted that he had *95authorized a certain part of the work to be done, which, was of the value of $20,- and that he had not paid or offered to pay this amount before instituting the suit, and thus discharged the lien of the defendant for the amount confessedly due. The plaintiff having failed to carry the burden by proving the wrongful detention of the property by the defendant, the trial judge did not err in awarding a nonsuit, and the judge Of the superior court properly overruled the certiorari complaining of this judgment.
Decided October 31, 1917.
Certiorari; from Fulton superior court — Judge' Bell. March 27, 1917':
Neufville & Neufville, for plaintiff.
Reynolds & Whitman, for defendant.

Judgment affirmed.


Jenkins and Luke, JJ., concur.